Citation Nr: 1500738	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, including as secondary to service-connected chronic lumbar strain.

2.  Entitlement to service connection for a bilateral hip disability, including as secondary to service-connected chronic lumbar strain.

3.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, in February 2012, the Veteran filed a claim for a TDIU based on her service-connected chronic lumbar strain.  While a notice of disagreement was filed in response to the RO's denial of TDIU in August 2013, as the TDIU is part of the increased rating claim on appeal, a statement of the case is not required.

The Board notes that in August 2014, the Veteran filed a notice of disagreement (NOD) regarding the August 2013 rating decision which denied a rating in excess of 10 percent for patellofemoral syndrome of the right and left knee.  No Statement of the Case has been issued in response to this NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Veterans Appeals Control and Locator System (VACOLS) and Virtual VA indicate that the RO is in the process of addressing the Veteran's NOD.  In October 2014, the RO notified the appellant that the RO would try to resolve her disagreement and if the claims could not be granted that a statement of the case would issue.  Accordingly, this situation differs from that in Manlincon v. West, where a notice of disagreement had not been acknowledged. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in January 2012, the Veteran was afforded a VA examination in connection with her chronic lumbar strain claim.  This examination report was after the RO issued a Supplemental Statement of the Case (SSOC) in June 2011.  Pursuant to 38 C.F.R. § 19.37(a), if evidence is received by the AOJ prior to the case being transferred to the Board and the evidence was not considered in the previous Statement of the Case (SOC), a SSOC should be furnished to the appellant and her representative unless the additional evidence received duplicates evidence previously of record or is not relevant to the issues on appeal.

Although the Veteran's case was certified to the Board in August 2011, the Veterans Appeals Control and Locator System (VACOLS) reflects that it was not transferred to the Board until May 2014.  The RO did not issue a SSOC in response to the Veteran's January 2012 VA examination.  Further, prior to the RO certifying the matter to the Board, relevant VA treatment records were associated with the Veteran's VBMS file.  The RO did not issue a SSOC in response to these new relevant records.  Therefore, on remand, the RO should issue the Veteran a SSOC which addresses the January 2012 VA examination and treatment records.  See 38 C.F.R. §§ 19.31(b)(1), 19.37 (2014).  

Second, the Veteran has alleged that her sleep disorder and bilateral hip disability are secondary to her secondary to her service-connected chronic lumbar strain.  December 2006 VA treatment records indicate that the Veteran complained of trouble sleeping due to her back pain.  January 2007 VA treatment records indicate that the Veteran received physical therapy for her lumbar strain and received treatment to help increased mobility of hips, including "moist heat to hip musculature."  

The Veteran was not afforded a VA examination in connection with her claims for a sleep disorder and a bilateral hip disability.  Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); see Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  As there is no adequate opinion of record which addresses this theory of entitlement, the Board finds that a remand is necessary to address secondary service connection.  

Third, the Veteran contends that her chronic lumbar strain symptoms prevent her from obtaining and maintaining substantially gainful employment.  Accordingly, the claims for entitlement to an increased rating for chronic lumbar strain and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for a TDIU must be remanded pending the development and readjudication of the increased rating appeal.

Fourth, the RO attempted to obtain records from the Social Security Administration and the reply indicated that there was no medical on file or cannot locate medical records.  As it is not clear from the response that the records do not exist or that further efforts to obtain them would be futile, the records should again be requested on remand.  See 38 C.F.R. § 3.159(e) (2014).

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the electronic claims file while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since November 2011 and associate them with the electronic claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

3.  Then, schedule the Veteran for a VA spine examination to determine the severity of the Veteran's service-connected chronic lumbar strain.  

The examiner should also address the functional impairment that results from the disability that may affect the Veteran's ability to function and perform tasks in a work setting. 

4.  Schedule the Veteran for a VA examination to determine the etiology of any sleep or bilateral hip disabilities.  The Veteran's electronic claims file must be made available to the examiner for review in connection with the opinion.  The examiner is asked to offer opinions as to the following questions:

(a)  Provide a diagnosis of any sleep disability.

The examiner's attention is directed to December 2006 VA treatment records which indicate that the Veteran complained of trouble sleeping due to her back pain.  

(b)  Opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed sleep disability is caused by the Veteran's service-connected chronic lumbar strain.

(c)  If the answer to question (b) is negative, opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed sleep disability is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected chronic lumbar strain.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's sleep disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected chronic lumbar strain.

(d)  Provide any diagnosis of any hip disability.  

The examiner's attention is directed to January 2007 VA treatment records which indicate that the Veteran received physical therapy for her lumbar strain and received treatment to help increased mobility of hips, including "moist heat to hip musculature."  

(e)  Opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral hip disability is caused by the Veteran's service-connected chronic lumbar strain.

(f)  If the answer to question (e) is negative, opine whether it is at least as likely as not a 50 percent probability or greater) that any diagnosed bilateral hip disability is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected chronic lumbar strain, including as a result of compensating for the chronic lumbar strain.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's bilateral hip disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected chronic lumbar strain.

The examiner should provide a complete rationale for the conclusions reached.  

5.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated. Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




